DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2020 has been entered.

Status of the Claims
Claims 36 and 38-52 are currently pending. 
Claims 38, 45, 47 and 49-52 are withdrawn. 
Claims 36, 39-44, 46 and 48 are rejected.   

Response to Amendment/Arguments
The Amendment filed 12/20/2020 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. 
Applicant’s arguments have been fully considered and are addressed below:
The rejection of claims 19, 33 and 36 under 35 USC 112(a) has been overcome by canceling claims 19 and 33 and by the amendment to claim 36 wherein the adjuvant is selected from the genus of aminopyridyl bisphosphonate compounds claimed. 
The rejection of claims 19 and 33 under 35 USC 102(a)(1) over Park et al. BMC Struct. Biol. 2012, 12:32 has been overcome be canceling said claims. 
The rejection of claims 19, 33, and 36 under 35 USC 102(a)(1) over Ghosh et al. J. Med. Chem. 2004, 47, 175-187 has been overcome by canceling claims 19 and 33 and by the amendment to claim 36 wherein R1 cannot be H. 
The rejection of claims 19, 33, 36, and 38 under 35 USC 102(a)(1)/102(a)(2) over Tsantrizos et al. US 8,816,082 has been overcome by canceling claims 19 and 33 and by the amendment to claim 36 wherein R1 cannot be halogen. 
Scope of the Elected Invention
Claims 36 and 38-52 are currently pending. Claims 39-52 are newly added. Applicant’s election of the species 
    PNG
    media_image1.png
    157
    183
    media_image1.png
    Greyscale
 wherein R1 is alkoxy reads on claims 36, 39-42, 46 and 48. 
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The species wherein R1 is methoxy is not allowable over the prior art. 
During examination of the elected embodiment, species wherein R1 is alkenyl, alkynyl, or hydroxy were searched in the interest of compact prosecution. The species having alkenyl or alkynyl were found allowable over the prior art. These species read also on claim 43. However, the species wherein R1 is hydroxy, which reads on claim 44, which was not found allowable over the prior art. Therefore, the remaining non-elected species are held withdrawn.
Claims 38, 45, 47 and 49-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. US 5,583,122.
Benedict et al. teach administration of pharmaceutical compositions (e.g., col. 3 lines35-40, col. 9 lines 9-30, etc.) comprising compounds of the formula 
    PNG
    media_image2.png
    109
    226
    media_image2.png
    Greyscale
 (claim 3), and more narrowly, of the formula 
    PNG
    media_image3.png
    109
    260
    media_image3.png
    Greyscale
 (claim 9): 

    PNG
    media_image4.png
    84
    509
    media_image4.png
    Greyscale
, 
and of the formula 
    PNG
    media_image5.png
    135
    284
    media_image5.png
    Greyscale
 (claim 13): 

    PNG
    media_image6.png
    69
    511
    media_image6.png
    Greyscale

Examples of the above compounds include the following:

    PNG
    media_image7.png
    130
    210
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    127
    189
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    127
    160
    media_image9.png
    Greyscale
 (col. 6-7), wherein the diphosphonate group is at the 2-position and the R3 substituent (i.e., H, Me, OMe) is at the 4-position of the pyridyl ring, and R4 is H.
The compounds of the formula 
    PNG
    media_image3.png
    109
    260
    media_image3.png
    Greyscale
and compositions thereof, according to claim 9, overlap in scope with the compounds and compositions thereof instantly claimed. Specifically, the claimed compounds have the disphosphonate group at the 2-position of the pyridyl ring and the R3 group at the 4-position, wherein R3 is methoxy or hydroxy. Claim 9 recites R3 is H, Me, amino, Cl, methoxy, NO2, or hydroxy.
Based on the exemplified embodiments, wherein R4 is H, the diphosphonate group is at the 2-position and the R3 group is as the 4-position of the pyridyl ring, the subgenus of claim 9 with the diphosphonate and R3 groups arranged in such a fashion, wherein R4 is H, would have been obvious to a PHOSITA. In other words, the following subgenus would have been envisaged by a PHOSITA: 
    PNG
    media_image10.png
    128
    185
    media_image10.png
    Greyscale
, wherein R3 is as defined by claim 9 (i.e., R3 is H, Me, amino, Cl, methoxy, NO2, or hydroxy). This small subgenus renders obvious the instantly claimed subgenus wherein R3 is methoxy or hydroxy, given the small number of options for R3—all of which would give rise to compounds having predictable properties. In other words, a PHOSITA would have found it obvious to select methoxy or hydroxy from the list of the 7 R3 substituents because of the expectation that these compounds would have similar utility in the disclosed pharmaceutical compositions. Furthermore, the compositions would inherently possess the claimed properties of being immunogenic (i.e., of “enhancing the specific immune responses induced by antigens”) as recited by the instant claims. 
Accordingly, the teachings of Benedict et al. render obvious the claimed invention as follows:
Claim 36, drawn to a method comprising administering to a subject an immunogenic 
composition comprising an adjuvant of the formula 
    PNG
    media_image11.png
    129
    137
    media_image11.png
    Greyscale
, wherein R2, R3 and R4 are H and R1 is methoxy or hydroxy.
	Claim 44, wherein the adjuvant is 
    PNG
    media_image12.png
    118
    108
    media_image12.png
    Greyscale
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36, 39-44, 46 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 and 33-34 of copending Application No. 16/756,650. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a method of administering to a subject the same compounds instantly claimed. See, e.g., copending claims 21 and 33, which are drawn to a method of treating a tumor, comprising administering a compound of the formula 
    PNG
    media_image13.png
    139
    154
    media_image13.png
    Greyscale
, such as 
    PNG
    media_image14.png
    141
    433
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    213
    132
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    185
    385
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    145
    117
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    150
    283
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    134
    147
    media_image19.png
    Greyscale
(copending claims 22 and 34). 
In other words, the copending claims teach a method of administering a composition that is inherently immunogenic (i.e., it inherently enhances the specific immune responses induced by antigens), wherein the composition comprises compounds that fall squarely within the scope of the claimed compounds of the formula 
    PNG
    media_image20.png
    129
    140
    media_image20.png
    Greyscale
, wherein R1 is alkoxy, alkylamino, alkynyl, hydroxyl, etc., R2 is H or Br, R3 is H or R2 and R3 form a ring, and R4 is H (instant claim 36). The copending claims recite the same compounds recited by:
instant claim 39, 
    PNG
    media_image15.png
    213
    132
    media_image15.png
    Greyscale
,  instant claim 40, 
    PNG
    media_image21.png
    114
    94
    media_image21.png
    Greyscale
, 
instant claim 41, 
    PNG
    media_image22.png
    116
    100
    media_image22.png
    Greyscale
, instant claim 42, 
    PNG
    media_image23.png
    181
    126
    media_image23.png
    Greyscale
,
instant claim 43, 
    PNG
    media_image24.png
    152
    99
    media_image24.png
    Greyscale
, instant claim 44, 
    PNG
    media_image25.png
    118
    95
    media_image25.png
    Greyscale
,
instant claim 46, 
    PNG
    media_image26.png
    114
    130
    media_image26.png
    Greyscale
, and instant claim 48, 
    PNG
    media_image27.png
    108
    120
    media_image27.png
    Greyscale
.
This is a provisional nonstatutory double patenting rejection.


Conclusion  
No claims are allowed.



Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626